Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Marras, J.), imposed June 26, 1995, the sentence being an indeterminate term of five years to life imprisonment upon his conviction of criminal sale of a controlled substance in the second degree, and an indeterminate term of two and one-third to seven years imprisonment upon his conviction of criminal possession of a weapon in the third degree, upon his plea of guilty.
*550Ordered that the sentence is reversed, as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Kings County, for resentencing in accordance herewith.
The defendant is “entitled to ‘an opportunity to be represented by counsel sufficiently familiar with the case and the defendant’s background to make an effective presentation on the question of sentence’ ” (People v Edmond, 84 AD2d 938, quoting People v Gonzalez, 43 AD2d 914, 915; Gadsden v United States, 223 F2d 627). Because the defendant did not have this opportunity in the first instance, we remit for resentencing (see also, CPL 390.50 [2] [a]; People v Harris, 229 AD2d 595; People v Stella, 188 AD2d 318; People v Graham, 169 AD2d 512; United States ex rel. Condon v McMann, 417 F2d 664; cf., People v Worley, 92 AD2d 923). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.